DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the amendments received on 4/18/22.  Claims 1-3, 5-13, and 15-20 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claim(s) 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being anticipated by Jeon et al. (US 2017/0103755) and further in view of Lewis et al. (US 2018/0191788) and Reilly et al. (US 2018/0018964).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2017/0103755) and further in view of Lewis et al. (US 2018/0191788) and Reilly et al. (US 2018/0018964).

With respect to claim 1, Jeon teaches a method, comprising: 
receiving, from the user, query input, wherein the query input is identified as being the same query input and provided by the same user received at the plurality of digital assistants (Jeon, pa 0074-0075, user enters a voice corresponding to a control command that is detected by a plurality of voice agents on different agent devices), wherein identifying the query input as the same query input comprises performing time matching filtering on the query input received at each of the plurality of digital assistants to match start times of the query input (Jeon, pa 0062, a user utterance time from the additional information tagged to the control commands and may cluster the commands at a predetermined time interval (e.g., every second) ); 
identifying a digital assistant, from the plurality of digital assistants, for performing a function associated with the query input (Jeon, pa 0075, when many voice agents are present in the vicinity of the user, agent selector may select an agent to interact with the user based on distances, preferences, etc.), wherein the identifying comprises identifying, utilizing at least one analysis technique, characteristics regarding a relationship between each of the plurality of devices and the user (Jeon, pa 0085, In another example, when a criteria is set in the policy DB 124 to select an agent on the basis of the current position of the user and a distance between agent devices, the agent selector 124 may find out the current positions of the user and the agent devices), comparing the characteristics of each relationship to the characteristics of other relationships (Jeon, pa 0085, the agent selector 124 may find out the current positions of the user and the agent devices and select an agent device that is positioned closest to the current position of the user), and identifying the digital assistant for performing the function based upon the comparison and a selected characteristic (Jeon, pa 0075, In this example, the agent selector 124 may select an agent to interact with the user in consideration of distances between the user and agent devices, user preferences for the agent devices, the frequencies of use of the agent devices, or a voice signal strength and voice recognition accuracy of the control commands received from the agent devices.), wherein the identifying characteristics comprises identifying the digital assistant that received the query input first by identifying, utilizing an analysis technique, to identify a distance between the user and each of the plurality of digital assistants by identifying, from the analysis technique a difference in time of receipt of the query input at each of the plurality of digital assistants, performing, at the identified digital assistant and responsive to the identified digital assistant processing the query input, the function responsive to the query input (Jeon, pa 0068, For example, a control command "increase the living-room temperature by 1 degree" uttered by a user at 19:00 may be transferred from voice agents of a smartphone and a smart watch that are in the vicinity of the user to the command tagger at 19:02:32 and 19:02:33, respectively.  When information regarding a time at which the control command is received is tagged to the control command by the command tagger, the command integrator 121 may integrate the control commands into one cluster because the times at which the control commands are received are within a predetermined time interval ( e.g., one second).); 
processing, at the identified digital assistant, the query input, wherein the processing comprises ignoring the query input received at the other of the plurality of digital assistants (Jeon, pa 0094, when there are a plurality of agents, the control command processing device 100 may select an agent to interact with the user on the basis of various predetermined selection criteria.); and 
performing, at the identified digital assistant and responsive to the identified digital assistant processing the query input, the function responsive to the query input (Jeon, pa 0076, the agent selector 124 may select an agent device to perform an interaction from among the agent devices).  
Jeon doesn't expressly discuss determining, using pattern matching on the filtered query input received at each of the plurality of digital assistants, signals of the query input match, wherein the identifying characteristics comprises identifying the digital assistant that received the query input first by identifying, utilizing an analysis technique, a distance between the user and each of the plurality of digital assistants by identifying, from the analysis technique a difference in time of receipt of the query input at each of the plurality of digital assistants, performing, at the identified digital assistant and responsive to the identified digital assistant processing the query input, the function responsive to the query input.
Lewis teaches receiving, from the user, query input, wherein the query input is identified as being the same query input and provided by the same user received at the plurality of digital assistants (Lewis, pa 0030, The client computing device 150 can be associated with an end user that enters voice queries as audio input into the client computing device 150 (via the sensor 151) and receives audio output in the form of a computer generated voice that can be provided from the data processing system 105 (or the content provider computing device 155 or the service provider computing device 160) to the client computing device 150, output from the speaker 154), wherein identifying the query input as the same query input comprises performing time matching filtering on the query input received at each of the plurality of digital assistants to match start times of the query input (Lewis, pa 0072, first microphone of the first computing device can detect an input audio signal, and a second microphone of the second computing device can detect the same input audio signal at approximately the same time) and determining, using pattern matching on the filtered query input received at each of the plurality of digital assistants, signals of the query input match (Lewis, pa 0073, detecting a match can include matching acoustic signatures, matching a Fourier transform of the audio signals);
identifying a digital assistant, from the plurality of digital assistants, for performing a function associated with the query input (Lewis, pa 0055, determine interfaces for rendering action data structures related to the input audio signal), wherein the identifying characteristics comprises identifying the digital assistant that received the query input first by identifying, utilizing an analysis technique, to identify a distance between the user and each of the plurality of digital assistants by identifying, from the analysis technique, a difference in time of receipt of the query input at each of the plurality of digital assistants, performing, at the identified digital assistant and responsive to the identified digital assistant processing the query input, the function responsive to the query input (Lewis, pa 0072, The data processing system 105 can further determine, based on respective timestamps corresponding to detection of the input audio signal by the first microphone and the second microphone, respectively, that the first and second computing devices are within a threshold distance).
performing, at the identified digital assistant and responsive to the identified digital assistant processing the query input, the function responsive to the query input (Lewis, pa 0031, The content provider computing device 155 (or the data processing system 105 or service provider computing device 160) can provide audio based content items or action data structures for display by the client computing device 150 as an audio output.)
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Jeon in view of Lewis because it can increase processing, power, and bandwidth efficiencies of the system (Lewis, pa 0085).
Jeon in view of Lewis doesn't expressly discuss ending the conversational sessions at the other of the plurality of digital assistants.
Reilly teaches receiving, from a user and at a plurality of digital assistants, an indication to initiate a conversational session with the user, wherein each of the plurality of digital assistants correspond to an information handling device (Reilly, pa 0113, a wake-up word or phrase (e.g., Hey Sanos) may trigger a time period or window for one or more NMDs to actively listen for additional voice inputs or commands.);
initiating, at the plurality of digital assistants, a conversational session with the user (Reilly, pa 0020, The computing device may identify, among the set of voice recordings received from multiple NMDs, which voice recordings to process to determine a given voice command. For instance, in some embodiments, the voice input from any NMD that registers the voice input is processed. Alternatively, the computing device may identify a subset of the recordings. This subset might include any NMD that registered a given voice command at or above a given threshold ( e.g., a threshold sound pressure level). As another example, this subset might include voice inputs from a pre-defined number ofNMDs (e.g., the three NMDs registering the voice command at or above a given threshold).);
receiving, from the user, query input, wherein the query input is identified as being the same query input and provided by the same user received at the plurality of digital assistants (Reilly, pa 0022, identifying subsets of voice recordings by preventing processing of the same voice recordings & pa 0118, At block 704, implementation 700 involves identifying a subset of voice recordings. For instance, the computing device (e.g., computing device 506) may identify, among the set of voice recordings, a subset of voice recordings from which to determine a given voice command.);
processing, at the identified digital assistant, the query input, wherein the processing comprises ignoring the query input received at the other of the plurality of digital assistants and ending the conversational sessions at the other of the plurality of digital assistants (Reilly, pa 0021, an NMD at a particular location may receive a voice command or input that may trigger a time period or window for the NMD or any one or more other NMDs to actively listen for additional voice inputs or commands. In some examples, a wake-up word or phrase (e.g., Hey Sanos) may trigger a time period or window for one or more NMDs to actively listen for additional voice inputs or commands. & pa 0114, the time period or window may expire after a certain duration of time (e.g., one minute after one or more NMDs receive an initial voice input).).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Jeon in view of Lewis with the teachings of Reilly because it prevents duplicate and separate processing (Reilly, pa 0100).

With respect to claim 2, Jeon in view of Lewis and Reilly teaches the method of claim 1, wherein the identifying characteristics comprises identifying the digital assistant located closest to a source of the query input utilizing an analysis technique identifying a difference in distances between the at least one user and each of the plurality of digital assistants (Jeon, pa 0077, select an agent device positioned closest to the current position of the user & pa 0085, the agent selector 124 may find out the current positions of the user and the agent devices and select an agent device that is positioned closest to the current position of the user).  

With respect to claim 3, Jeon in view of Lewis and Reilly teaches the method of claim 1, wherein the identifying characteristics comprises identifying the digital assistant having received a strongest signal comprising the query input using an analysis technique identifying a strength of signal of the query input at each of the plurality of digital assistants (Jeon, pa 0076, select an agent device having the strongest voice signal.  Examiner Note: to determine the device with the strongest signal, each devices signal strength would be tested).  

With respect to claim 5, Jeon in view of Lewis and Reilly teaches the method of claim 1, wherein the identifying characteristics comprises determining that the query input received at the more than one digital assistant comprises the same query input utilizing a pattern matching analysis technique to compare patterns of signals received at each of the plurality of digital assistants (Jeon, pa 0062-0064, command integrator 121 may calculate similarity between the entered control commands using a similarity calculation algorithm such as, for example, an edit distance algorithm and may cluster the control commands on the basis of the calculated similarity, when there are a plurality of control commands for each cluster, the final-command determiner 122 may determine that the control commands are redundant commands).  
With respect to claim 6, Jeon in view of Lewis and Reilly teaches the method of claim 1, wherein the identifying characteristics comprises determining that the query input received at the more than one digital assistant comprises different query input utilizing a pattern matching analysis technique to compare patterns of signals received at each of the plurality of digital assistants (Jeon, pa 0057, when a control command is being executed by an electronic device, the command executor 120 may determine whether a received control command conflicts with the control command being executed using additional information tagged to the received control command & pa 0114, when the agent device 500 receives a plurality of voices uttered from multiple users at almost the same time, the voice agent installed in the agent device 500 may transfer each of the plurality of voices to the command tagger 610 as the control command. The command tagger 610 and the command executor 620 may solve the redundancy between the received control commands or the conflict of the received control commands with a command being executed in order to control the electronic device 800.).  
With respect to claim 7, Jeon in view of Lewis and Reilly teaches the method of claim 1, wherein the identifying a digital assistant comprises determining that the query input received at the more than one digital assistant comprises query input provided by more than one user (Jeon, pa 0054, receive a plurality of control commands from the voice agent when there are a plurality of users in the vicinity of the voice agent).  Jeon does not expressly discuss utilizing information additional to information received in the query input.  
Lewis teaches determining there is more than one user present by utilizing information additional to information received in the query input (Lewis, pa 0071, The interface management component 140 can use a proximity detection technique that utilizes a wireless signal. For example, the interface management component 140 can instruct the first computing device to transmit a wireless signal).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Jeon in view of Lewis because it can increase processing, power, and bandwidth efficiencies of the system (Lewis, pa 0085).

With respect to claim 8, Jeon in view of Lewis and Reilly teaches the method of claim 7, wherein the identifying a digital assistant further comprises identifying a digital assistant to process each of the query inputs (Jeon, pa 0074, agent selector selects one or more voice agents to interact with the user & pa 0077, after integration of a plurality of commands, the agent selector may select an agent device).  

With respect to claim 9, Jeon in view of Lewis and Reilly teaches the method of claim 1, wherein at least one analysis technique comprises a technique selected from the group consisting of: Fast Fourier Transform, Time Frequency Domain, and Wigner Distribution (Lewis, pa 0072, determine that the first and second computing device are within the threshold distance based on both devices detecting a same input audio signal & pa 0073, using a Fourier transform of the audio signals to identify a match to determine that the different computing devices are in relatively close proximity to one another because their respective microphones were able to detect the same input audio signal).  

With respect to claim 10, Jeon in view of Lewis and Reilly teaches the method of claim 1, wherein the directing an output comprises processing the query input (Jeon, pa 0074, agent selector selects one or more voice agents to interact with the user).  RPS920170082-US-NP Page 29 of 33  

With respect to claims 11-13 and 15-19, the limitations are essentially the same as claims 1-8, adding a processor and a memory device that stores instructions executable by the processor (Jeon, pa 0126), and therefore the limitations are essentially rejected for the same reasons.

With respect to claim 20, the limitations are essentially the same as claim 1, adding a storage device (Jeon, pa 0129), and therefore the limitations are essentially rejected for the same reasons.

Response to Amendment
35 U.S.C. 112 rejections
With regard to claims 1, 11, and 20, the amendments to the claims have overcome the 35 U.S.C. 112 rejection.  The Examiner withdraws the 35 U.S.C. 112 rejection to claims 1, 11, and 20.  

Response to Arguments
Rejection under 35 U.S.C. 103
Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of Reilly et al. (US 2018/0018964).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169